Case 2:17-cv-01245-JNP-EJF Document 57-4 Filed 04/19/19 Page 1 of 2




                EXHIBIT D
                   Case 2:17-cv-01245-JNP-EJF Document 57-4 Filed 04/19/19 Page 2 of 2



From:                       Kris Alderman
Sent:                       Wednesday, March 27, 2019 1:47 PM
To:                         Chad Derum; Douglas Crapo
Cc:                         Bentley J. Tolk; John Mackay (jmackay@rqn.com)
Subject:                    Intermountain v. ELAP Discovery

Follow Up Flag:             Follow up
Flag Status:                Flagged

Categories:                 ELAP


Chad and Doug, 
 
I look forward to continuing our conversation about discovery today. When we last spoke, I committed to pointing to 
some precedent holding that relevant information may be withheld on the basis that it is confidential and proprietary. In 
my view FRCP 26(b) sets forth a framework under which information must be relevant before it is discoverable and FRCP 
26(c) provides additional grounds under which a party may resist discovery of relevant information for several specified 
reasons, one of which is that the information is confidential and proprietary. 
 
I was also able to locate a 10th Circuit case, Centurion Indus. v. Steurer, 665 F.2d 323 (10th Cir. 1981), which confirms my 
understanding. Specifically, Steurer says that the party seeking discovery of confidential and proprietary information 
must establish that the information is both relevant and necessary. Then, if the party seeking disclosure carries that 
burden, the court must balance the need for the discovery with the harm that would result from disclosure. If disclosure 
is deemed appropriate after that balancing test then the court should ensure disclosure is made only pursuant to 
appropriate safeguards. 
 
As we discussed last week, we do not believe ELAP’s business plans are relevant, let alone necessary. 
 
Thanks, 
Kris 
 
 
Kris Alderman 


                                                     
945 East Paces Ferry Road | Suite 2000 | Atlanta, Georgia 30326 | Direct: 404.596.8887   
Fax: 404.596.8887 | Main: 404.400.4500 | kris.alderman@fisherbroyles.com | fisherbroyles.com 
ATLANTA  AUSTIN  BOSTON  CHARLOTTE  CHICAGO  CINCINNATI  CLEVELAND  COLUMBUS  DALLAS  DETROIT HOUSTON  LOS ANGELES  NAPLES  NEW 
YORK  PALO ALTO  PHILADELPHIA  PRINCETON  SEATTLE  WASHINGTON D.C. 
___________________________________________________________________ 
IRS Circular 230 Notice Requirement: This communication is not given in the form of a covered opinion within the meaning of Circular 230 issued by 
the  United  States  Secretary  of  the  Treasury.  Thus,  we  are  required  to  inform  you  that  you  cannot  rely  upon  any  tax  advice  contained  in  this 
communication for the purpose of avoiding United States federal tax penalties. In addition, any tax advice contained in this communication may not 
be used to promote, market or recommend a transaction to another party.     
The information contained in this e‐mail message is only for the personal and confidential use of the intended recipient(s). If you have received this 
communication in error, please notify us immediately by e‐mail, and delete the original message. 
 




                                                                                 1
